 
Exhibit 10.1
 
COBRA OIL & GAS COMPANY


EXECUTIVE EMPLOYMENT AGREEMENT


THIS EXECUTIVE EMPLOYMENT AGREEMENT (this "Agreement") is made between Cobra Oil
& Gas Company., a Nevada corporation and its affiliated companies (collectively
referred to as the “Company"), and Massimiliano Pozzoni(“Executive”). Unless
otherwise indicated, all references to Sections are to Sections in this
Agreement. This Agreement is effective as of the “Effective Date” set forth in
Section 14 below.
 
W I T N E S S E T H:


WHEREAS, the Company desires to obtain the services of Executive, and Executive
desires to be employed by the Company upon the terms and conditions hereinafter
set forth;


NOW, THEREFORE, in consideration of the premises, the agreements herein
contained and other good and valuable consideration, receipt of which is hereby
acknowledged, the parties hereto agree as of the date hereof as follows:


1. Employment. The Company hereby agrees to employ Executive, and Executive
hereby agrees to serve the Company, as it’s President (“Employment”) for a
period of one (1) year beginning on the Effective Date. This Agreement is
renewable upon the mutual written consent of the parties.
 
2. Scope of Employment. During the Employment, Executive will serve as
President. In that connection, Executive will (i) devote his attention, and
energies to the business of the Company and will diligently and to the best of
his ability perform all duties incident to his employment hereunder including,
but not limited to, carrying out the exploration program and securing financing;
(ii) use his best efforts to promote the interests and goodwill of the Company;
and (iii) perform such other duties commensurate with his office as the Board of
Directors of the Company may from time-to-time assign to him.


3. Compensation and Benefits During Employment. During the Employment, the
Company shall provide compensation to Executive as follows.


(a) The Company shall pay Executive $10,000 per month in equal monthly
installments. Executive shall be responsible for the payment of all taxes to the
Internal Revenue Service as well as any and other taxes payable in the United
States or any other country. Executive indemnifies the Company with respect to
the payment of any and all taxes owing and due from Executive’s compensation.


(b) The Company shall reimburse Executive for business expenses incurred by
Executive in connection with the Employment in accordance with the Company’s
then-current policies.
 
 
1

--------------------------------------------------------------------------------

 
 
(c) Executive will be entitled to participate in any health insurance or other
employee benefit plan which the Company may adopt in the future.


(d) Executive will be entitled to five (4) weeks of vacation per year.


(e) Executive will be entitled to participate in any incentive program or
discretionary bonus program of the Company which may be implemented in the
future by the Board of Directors.


(f) Executive will be entitled to participate in any stock option plan of the
Company which may be approved in the future by the Board of Directors.
 
Any act, or failure to act, based upon authority given pursuant to a resolution
duly adopted by the Board or based upon the advice of counsel for the Company
shall be conclusively presumed to be done, or omitted to be done, by Executive
in good faith and in the best interests of the Company and thus shall not be
deemed grounds for Termination for Cause.


4. Confidential Information.


(a) Executive acknowledges that the law provides the Company with protection for
its trade secrets and confidential information. Executive will not disclose,
directly or indirectly, any of the Company’s confidential business information
or confidential technical information to anyone without authorization from the
Company’s management. Executive will not use any of the Company’s confidential
business information or confidential technical information in any way, either
during or after the Employment with the Company, except as required in the
course of the Employment.


(b) Executive will strictly adhere to any obligations that may be owed to former
employers insofar as Executive’s use or disclosure of their confidential
information is concerned.


(c) Information will not be deemed part of the confidential information
restricted by this Section 4 if Executive can show that: (i) the information was
in Executive’s possession or within Executive’s knowledge before the Company
disclosed it to Executive; (ii) the information was or became generally known to
those who could take economic advantage of it; (iii) Executive obtained the
information from a party having the right to disclose it to Executive without
violation of any obligation to the Company, or (iv) Executive is required to
disclose the information pursuant to legal process (e.g., a subpoena), provided
that Executive notifies the Company immediately upon receiving or becoming aware
of the legal process in question. No combination of information will be deemed
to be within any of the four exceptions in the previous sentence, however,
whether or not the component parts of the combination are within one or more
exceptions, unless the combination itself and its economic value and principles
of operation are themselves within such an exception or exceptions.


(d) All originals and all copies of any drawings, blueprints, manuals, reports,
computer programs or data, notebooks, notes, photographs, and all other
recorded, written, or printed matter relating to research, manufacturing
operations, or business of the Company made or received by Executive during the
Employment are the property of the Company. Upon Termination of the Employment,
whether or not for Cause, Executive will immediately deliver to the Company all
property of the Company which may still be in Executive’s possession. Executive
will not remove or assist in removing such property from the Company’s premises
under any circumstances, either during the Employment or after Termination
thereof, except as authorized by the Company’s management.
 
 
2

--------------------------------------------------------------------------------

 
 
5. Ownership of Intellectual Property.


(a) The Company will be the sole owner of any and all of Executive’s Inventions
that are related to the Company’s business, as defined in more detail below.


(b) For purposes of this Agreement, “Inventions” means all inventions,
discoveries, and improvements (including, without limitation, any information
relating to manufacturing techniques, processes, formulas, developments or
experimental work, work in progress, or business trade secrets), along with any
and all other work product relating thereto.


(c) An Invention is “related to the Company’s business” (“Company-Related
Invention”) if it is made, conceived, or reduced to practice by Executive (in
whole or in part, either alone or jointly with others, whether or not during
regular working hours), whether or not potentially patentable or copyrightable
in the U.S. or elsewhere, and it either: (i) involves equipment, supplies,
facilities, or trade secret information of the Company; (ii) involves the time
for which Executive was or is to be compensated by the Company; (iii) relates to
the business of the Company or to its actual or demonstrably anticipated
research and development; or (iv) results, in whole or in part, from work
performed by Executive for the Company.


(d) Executive will promptly disclose to the Company, or its nominee(s), without
additional compensation, all Company-Related Inventions.


(e) Executive will assist the Company, at the Company’s expense, in protecting
any intellectual property rights that may be available anywhere in the world for
such Company-Related Inventions, including signing U.S. or foreign patent
applications, oaths or declarations relating to such patent applications, and
similar documents.


(f) To the extent that any Company-Related Invention is eligible under
applicable law to be deemed a “work made for hire,” or otherwise to be owned
automatically by the Company, it will be deemed as such, without additional
compensation to Executive. In some jurisdictions, Executive may have a right,
title, or interest (“Right,” including without limitation all right, title, and
interest arising under patent law, copyright law, trade-secret law,
semiconductor chip protection law, or otherwise, anywhere in the world,
including the right to sue for present or past infringement) in certain
Company-Related Inventions that cannot be automatically owned by the Company. In
that case, if applicable law permits Executive to assign Executive’s Right(s) in
future Company-Related Inventions at this time, then Executive hereby assigns
any and all such Right(s) to the Company, without additional compensation to
Executive; if not, then Executive agrees to assign any and all such Right(s) in
any such future Company-Related Inventions to the Company or its nominee(s) upon
request, without additional compensation to Executive.


(g) To the extent that Executive retains any so-called “moral rights” or similar
rights in a Company-Related Invention as a matter of law, Executive authorizes
the Company or its designee to make any changes it desires to any part of that
Company-Related Invention; to combine any such part with other materials; and to
withhold Executive’s identity in connection with any business operations
relating to that Company-Related Invention; in any case without additional
compensation to Executive.
 
 
3

--------------------------------------------------------------------------------

 
 
6. Legal Fees and Expenses. In the event of a lawsuit, arbitration, or other
dispute-resolution proceeding between the Company and Executive arising out of
or relating to this Agreement, the prevailing party, in the proceeding as a
whole and/or in any interim or ancillary proceedings (e.g., opposed motions,
including without limitation motions for preliminary or temporary injunctive
relief) will be entitled to recover its reasonable attorneys’ fees and expenses
unless the court or other forum determines that such a recovery would not serve
the interests of justice.


7. Successors.


(a) This Agreement shall inure to the benefit of and be binding upon (i) the
Company and its successors and assigns and (ii) Executive and Executive’s heirs
and legal representatives, except that Executive’s duties and responsibilities
under this Agreement are of a personal nature and will not be assignable or
delegable in whole or in part.


(b) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, "the Company" shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.


8. Arbitration.


(a) Except as set forth in paragraph (b) of this Section 8 or to the extent
prohibited by applicable law, any dispute, controversy or claim arising out of
or relating to this Agreement will be submitted to binding arbitration before a
single arbitrator in accordance with the National Rules for the Resolution of
Employment Disputes of the American Arbitration Association in effect on the
date of the demand for arbitration. The arbitration shall take place before a
single arbitrator, who will preferably but not necessarily be a lawyer but who
shall have at least five years’ experience in working in or with mining
companies. Unless otherwise agreed by the parties, the arbitration shall take
place in the city in which Executive’s principal office space is located at the
time of the dispute or was located at the time of Termination of the Employment
(if applicable). The arbitrator is hereby directed to take all reasonable
measures not inconsistent with the interests of justice to expedite, and
minimize the cost of, the arbitration proceedings.


(b) To protect inventions, trade secrets, or other confidential information of
Section 4 the Company may seek temporary, preliminary, and/or permanent
injunctive relief in a court of competent jurisdiction, in each case, without
waiving its right to arbitration.
 
 
4

--------------------------------------------------------------------------------

 
 
(c) At the request of either party, the arbitrator may take any interim measures
s/he deems necessary with respect to the subject matter of the dispute,
including measures for the preservation of confidentiality set forth in this
Agreement.
 
(d) Judgment upon the award rendered by the arbitrator may be entered in any
court having jurisdiction.
 
9. Indemnification.
 
(a) Company shall to the full extent permitted by law or as set forth in the
Articles of Incorporation, and any future amendments, and the Bylaws of the
Company, indemnify, defend and hold harmless Executive from and against any and
all claims, demands, liabilities, damages, losses and expenses (including
attorney's fees, court costs and disbursements) arising out of the performance
of duties hereunder except in the case of willful misconduct.


(b) Executive shall indemnify the Company with respect to the payment of any and
all taxes owed under this Agreement.



 
10.
Termination



This Agreement and the employment relationship created hereby will terminate (i)
upon the death or disability of Executive under Section 10 (a) or 10(b); (ii)
with cause under Section 10 (c); (iii) for good reason under Section 10 (d); or
(iv) without cause under Section 10(e).



 
(a)
Disability. Company shall have the right to terminate the employment of
Executive under this Agreement for disability in the event Executive suffers an
injury, illness, or incapacity of such character as to substantially disable him
from performing his duties without reasonable accommodation by Executive
hereunder for a period of more than thirty (30) consecutive days upon Company
giving at least thirty (30) days written notice of termination.




 
(b)
Death. This agreement will terminate on the Death of the Executive.




 
(c)
With Cause. Company may terminate this Agreement at any time because of (i)
Executive’s material breach of any term of the Agreement, (ii) the determination
by the Board of Directors in the exercise of its reasonable judgment that
Executive has committed an act or acts constituting a felony or other crime
involving moral turpitude, dishonesty or theft or fraud; or (iii) Executive’s
negligence in the performance of his duties hereunder.




 
(d)
Good Reason. The Executive may terminate his employment for “Good Reason” by
giving Company ten (10) days written notice if:

 
 
5

--------------------------------------------------------------------------------

 
 
(i) he is assigned, without his express written consent, any duties materially
inconsistent with his positions, duties, responsibilities, or status with
Company as of the date hereof, or a change in his reporting responsibilities or
titles as in effect as of the date hereof;
 
(ii) his compensation is reduced; or


(iii) Company does not pay any material amount of compensation due hereunder and
then fails either to pay such amount within the ten (10) day notice period
required for Termination hereunder or to contest in good faith such notice.
Further, if such contest is not resolved within thirty (30) days, Company shall
submit such dispute to arbitration under Section 9.



 
(e)
Without Cause. Company may terminate this Agreement without cause.



11. Obligations of Company Upon Termination.


(a) In the event of the termination of Executive’s employment pursuant to
Section 11 (a), (b) or (c), Executive will be entitled only to the compensation
earned by him hereunder as of the date of such termination (plus life insurance
or disability benefits).


(b) In the event of the termination of Executive’s employment pursuant to
Section 10 (d) or (e), Executive will be entitled to receive as severance pay,
an amount equal to the monthly compensation provided for in Section 3(a)
multiplied by a factor of three (3) in addition to all payments of salary earned
through the date of termination in one lump sum.


12. Other Provisions.


(a) All notices and statements with respect to this Agreement must be in
writing. Notices to the Company shall be delivered to the Chairman of the Board
or any vice president of the Company. Notices to Executive may be delivered to
Executive in person or sent to Executive’s then-current home address as
indicated in the Company’s records.


(b) This Agreement sets forth the entire agreement of the parties concerning the
subjects covered herein; there are no promises, understandings, representations,
or warranties of any kind concerning those subjects except as expressly set
forth in this Agreement.


(c) Any modification of this Agreement must be in writing and signed by all
parties; any attempt to modify this Agreement, orally or in writing, not
executed by all parties will be void.


(d) If any provision of this Agreement, or its application to anyone or under
any circumstances, is adjudicated to be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability will not affect any other
provision or application of this Agreement which can be given effect without the
invalid or unenforceable provision or application and will not invalidate or
render unenforceable such provision or application in any other jurisdiction.
 
 
6

--------------------------------------------------------------------------------

 
 
(e) This Agreement will be governed and interpreted under the laws of the United
States of America and the laws of the State of New York as applied to contracts
made and carried out in New York by residents of New York.


(f) No failure on the part of any party to enforce any provisions of this
Agreement will act as a waiver of the right to enforce that provision.


(g) Section headings are for convenience only and shall not define or limit the
provisions of this Agreement.


(h) This Agreement may be executed in several counterparts, each of which is an
original. It shall not be necessary in making proof of this Agreement or any
counterpart hereof to produce or account for any of the other counterparts. A
copy of this Agreement signed by one party and faxed to another party shall be
deemed to have been executed and delivered by the signing party as though an
original. A photocopy of this Agreement shall be effective as an original for
all purposes.


(i) If the company stock (TNEN.OB) trades at the average price of over $2 or
more per share during a minimum period of 30 calendar days, executive shall be
entitled to review of employment agreement.


13. Summary of Terms of Employment


Effective Date
June 5th, 2008
   
Term
One year, renewable
   
Office / Position
President
   
Salary
$10,000 per month

 
This Agreement contains provisions requiring binding arbitration of disputes. By
signing this Agreement, Executive acknowledges that he or she (i) has read and
understood the entire Agreement; (ii) has received a copy of it (iii) has had
the opportunity to ask questions and consult counsel or other advisors about its
terms; and (iv) agrees to be bound by it.


Executed to be effective as of the Effective Date.


Cobra Oil & Gas Company




By: /s/ Massimiliano Pozzoni 
Name: Massimiliano Pozzoni
Title: President


 
7

--------------------------------------------------------------------------------

 